Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
See 10846940 prosecution history. The scope has been broadened by removing database, GPS, and Bluetooth limitations. These limitations are well-known in the context of mobile devices, augmented reality and SLAM and are taught by the prior art. These limitations did not materially contribute to the allowability of 10846940.
Closest prior art(s) available include:
20140267234 – Hook teaches an AR system using SLAM to share between multiple devices.
20130281110 – Zelinka  teaches a mobile device location system which looks for nearby devices.
The use of SLAM with an AR is generally well-know, examples include: 20190388781, 10048753, 20140354685, 20130196772.
The prior art teaches a list of nearby devices, generating participation lists, performing SLAM, and generating additional lists with identified devices. The prior does not teach generating an AR representation of the physical space and visually identifying the participating devices, in combination with the other limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616